878 F.2d 1447
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Margaret M. VALENTINE, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 88-3313.
United States Court of Appeals, Federal Circuit.
June 16, 1989.

Before FRIEDMAN, RICH and ARCHER, Circuit Judges.

PER CURIAM

1
Margaret M. Valentine appeals the decision of the Merit Systems Protection Board, Docket No. DA0831870662 (January 15, 1988), which became final by Order of the full Board on May 18, 1988.  The administrative judge (AJ) in her initial decision held that Valentine "had not shown that she was entitled to amend her [deceased] husband's survivor annuity election" and is "not entitled to a survivor annuity under the Civil Service Spouse Equity Act of 1984, Public Law 98-615, as amended."    We have carefully reviewed the arguments presented by Valentine and are not persuaded that the Board's decision is arbitrary, capricious, an abuse of discretion, unsupported by substantial evidence or otherwise not in accordance with law.  See 5 U.S.C. Sec. 7703(c) (1982);  Hayes v. Department of the Navy, 727 F.2d 1535, 1537 (1984).  Accordingly, we affirm the Board's decision on the basis of the AJ's opinion.